Title: To Alexander Hamilton from John F. Webb, 1 November 1799
From: Webb, John
To: Hamilton, Alexander


          
            Majr. Genl. Hamilton.
            Sir.
            Savannah Novemr. 1st. 1799—
          
          Having lately heard that a Publication had appeared in the Charleston Gazette requiring the Officers that served under Genls. Wayne & Wilkinson to report themselves to you, I have hasten’d to inform you, that I have been for some time past at this place, on the Recruiting Service by order of Lieut. Colo. Commdt Henry Gaither—Inclosed, I transmit, you a — of the Detachment & Recruits under my Command, for the Month of October 1799—Returns of those heretofore sent to the Garrison, as well as of the different Detachments of Recruits marched thither will, I presume be forwarded by Colo. Gaither—
          The fatal fever that hath for some time kept the Country people at a distance, disappears as the cold weather approaches, & we may soon hope for better success in our Line—
          With respect I am your Mo: Obdt.
          
            John. F. Webb Commdt.
            Rendez: Savannah
          
        